Young v Carter (2019 NY Slip Op 04590)





Young v Carter


2019 NY Slip Op 04590


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


615 CA 19-00117

[*1]JEFFREY L. YOUNG, PLAINTIFF-RESPONDENT,
vMICHAEL P. CARTER AND GYPSUM EXPRESS, LTD., DEFENDANTS-APPELLANTS. 


BARCLAY DAMON LLP, ROCHESTER (ROY Z. ROTENBERG OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered June 18, 2018. The order, insofar as appealed from, denied in part the motion of defendants for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court